UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 02-60075
                     _______________________


ESTATE OF ALGERINE ALLEN SMITH, Deceased,
JAMES ALLEN SMITH, Executor

                                            Petitioners-Appellants,

                              versus

COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent-Appellee.


_________________________________________________________________

                  Appeal from a Decision of the
                     United States Tax Court
_________________________________________________________________

                         November 7, 2002


Before JONES, SMITH, and SILER,*    Circuit Judges.

PER CURIAM:*

          After carefully considering the appellant’s position in

light of the briefs, pertinent portions of the record, and oral

arguments, we affirm the judgment of the Tax Court.




     *
      Circuit Judge of the 6TH Circuit, sitting by designation.
     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
            At the time of her death, Algerine Allen Smith (decedent)

was one of multiple defendants in a lawsuit brought by Exxon

Corporation to recoup excessive royalty payments.     The decedent’s

estate claimed a deduction on its federal estate tax return under

26 U.S.C. § 2053(a)(3) in the amount of $2,482,719, the entire

amount sought by Exxon from the decedent.     In 1997, the Tax Court

held that the deduction for Exxon’s claim was limited to $681,840,

the amount eventually paid in settlement of the claim.     Estate of

Smith v. Comm’r, 108 T.C. 412, 425 (1997).     On appeal, a panel of

this Court concluded that the estate was not entitled to deduct the

full amount claimed by Exxon, Estate of Smith v. Comm’r, 198 F.3d

515, 521 (5th Cir. 1999) (Smith I), and remanded the case to the Tax

Court with instructions to appraise the value of Exxon’s claim

based on information known or available as of the date of the

decedent’s death.     Id. at 517-18.    On remand, the Commissioner

presented the testimony of an expert witness that the value of

Exxon’s claim at the time of the decedent’s death was not more than

$681,840.   The Estate did not present any evidence of the value of

Exxon’s claim but, instead, simply argued that it was entitled to

deduct the full amount demanded by Exxon.     The Tax Court limited

the amount of the estate’s deduction to $681,840.

            The appellants challenge the Tax Court’s limitation of

the estate’s deduction, the admission of the expert witness’s

testimony, and the denial of its motion to place the burden of

proof on the Commissioner.    We cannot square the appellants’ claim
for a deduction in the amount of $2,482,719 with this Court’s

holding in Smith I.      The Tax Court complied with the mandate of

this   Court   in   valuing   Exxon’s   claim   and   did   not   abuse   its

discretion in admitting the testimony of the Commissioner’s expert

witness. The expert witness’s testimony satisfies the requirements

of Federal Rule of Evidence 702 and is precisely the type of

evidence that this Court instructed the Tax Court to consider.            We

also conclude that the Tax Court did not err by placing the burden

of proof on the estate regarding the claimed deduction.               Sealy

Power, Ltd. v. Comm’r, 46 F.3d 382, 387 (5th Cir. 1995).

           For the foregoing reasons, the judgment of the Tax Court

is affirmed.

           AFFIRMED.